                        UN ITED STA TES DISTRICT COU RT FO R TH E
                             SOU TH ERN DISTRICT OF FLO RIDA
                  C ase N um ber:17-20307-C R-M A R T1NE Z/O TA ZO -% Y ES

 UN ITED STATES O F A M ERICA ,

        Plaintiff,


 JERIM A IN E BRY AN T,

        Defendant.


                 O R D ER A D O PTIN G A M EN D ED A N D O M N IBU S R EPO R T
                  AN D RE CO M M EN D A TIO N R E :INV E STIG A TIVE FEES

       TH IS CA U SE cam e before the Court upon the A m ended and Om nibus R eport and

Recom m endation RE:lnvestigative Fees subm itted by D efendantJerim aine Bryant's Investigator

M iam iD ade lnvestigator,LLC.,pursuantto the Crim inalJustice A ctVoucher 113C.0714991. The

Reportw asissued by U nited States M agistrate Judge A licia M .Otazo-Reyes on M arch 8,2019,

(ECF No.11331. M agistrate Judge Otazo-Reyes,recommendsthatthisCourt,approvetheFinal
PaymentonCJA VoucherandthatM iam iDadelnvestigator,LLC.,bepaidatotalsum of$74,000.00.

Thepartieswereaffordedtheopportunityto fileobjectionsto the Reportand Recommendation,
howevernonewerefiled.TheCoul'tnotesCounsel'sNoticeofNon-objectiontoM agistrate'
                                                                              s
Amended and Omnibus Reportand Recommendation RE:lnvestigative Fees (ECF No.11351.
A ccordingly,the Courthas considered the Reportand Recom m endation,the pertinentparts ofthe

record and forthereasonsstated in theReportofthe M agistrateJudge,and upon independentreview

ofthe file and being otherw ise fully advised in the prem ises,itis

       O R D EI'ED AN D A DJUD G ED thatunited StatesM agistrateJudgeA liciaM .O tazo-Reyes's

Amended and OmnibusRepol'
                        tand Recommendation RE:InvestigativeFees(ECF No.11331,is
hereby A D O PTED and A FFIRM ED .
Magistrate'sReportandRecommendationRE:InvestigativeFees(EFC No.10081isDeniedasmoot.
       DONE AND ORDERED inChambersatMiami,Florida,this )Q dayofMarch,2019.
                                                      4           à        ''

                                           JO SE M A RTIN EZ
                                           UN ITE STA TES D ISTRI T JU D GE


Copiesprovided to:
M agistrate Judge Otazo-Reyes
Bruce Fleisher,Esq
CJA A dm inistrator
